lCase 7:18-mj-02353 Document 1 Filed in TXSD on 11/14/18 Page 1 of 1

AO 91 (Rev 8/01) Criminal Complain\

 

United States District Court

SOUTHERN ' DISTRICT OF TEXAS
MCALLEN DIVISION

 

 

   
  

)',D,`

11 'o‘$€ii'i
63 F""~'~‘S CRIM]NAL CoMPLAlNT

l\lg" 1 41 ZUlB Case Number: M-18- 2655 -M

UNITED STATES OF AMERICA
5 V.

Rafael Alberto Rodriguez-Sanchez

IAE YoB; 1973 . elka of G@E.`

Dominican Republic
(Name and Address ofDefendam)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about November12, 2018 in Hidalqo COunty, in

the Southern District of Texas
(Track Statutory Language of Ojjfense) '

being then and there an alien who had previously been deported from the United States to the Dominican Republic in pursuance of
law, and thereafter was found near Penitas, Texas, within the Southern District of Texas, the Attorney General ofthe United States

and/or the Secretary of Homeiand Security, not theretofore having consented to a reapplication by the defendant for admission into
the United States;

in violation of Title 8 United States Code, Section(s) 1326 (Fe|onj)
l further state that l am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

 

Rafael Alberto Rodriguez-Sanchez was encountered by Border Patrol Agents near Penitas, Texas on November 12, 2018. The
investigating Agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to
have illegally entered the United States on November 12, 2018 near Hidalgo, Texas. Record checks revealed the Defendant was
formally Deported/Excluded from the United States on April 21, 2015, through Miami, Florida. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U. S. Attorney General and/or the Secretary
ofHomeland Security, On December 23, 2014, the Defendant was convicted of Conspiracy ofHeroin and was sentenced to fourteen
(14) days confinement and sixty (60) months probation.

r'\f¢m~»¢_:x A\JB'N LA~)M éu'<t’,c'\p'

k f

Continued on the attached sheet and made a part of this complaint EYes No

 

Sworn to before me and subscribed in my presence,

November14, 2018

J. Scott Hacker , U.S. Magistrate Judge
Name and Tit|e of Judicial Officer

\

Mlc or@gz f Senior Patrol Agent

/%\M/~

 

Sig re o Judicia| Officer

